NO. 28912

 
 
 

IN Tl"il§ IIBI’TERMEBI!~\TE COURT OF APPEALS

  

OF THE STZ'~\,'I’E OF' HAV\YAI‘I

CHERYL . FERREIR;A, now kliown 33 CHERYL S. MARSHALL,
Plaintiff~Appellant,
v.
NELSON C. FERREERA, Defendant~Appellee

APPEAL FRoM THE FAM:LY CoURT oF THE SECoND C:RCUIT
(Fc~D No. 0i~i-0608)

ORDER DISMlSSlNG APPELLANT’S MOTION T© SUPPLEMENT THE RECORD
OR lN THE ALTERNATIVE MOTION TO AMEND MEMORANDUM OPINION

(By: Foley, Preeiding J.)

On March l6, 2010, Plaintiff-Appellant Cheryl S.
Ferreira, now known as Cheryl S. Marehall filed a Motion to
Supplement the Record or in the Alternative Motion to Amend
Memorandum Opinion, and on March 22, 2010 Defendant-Appellee
Nelson C. Ferreira filed a response to the motion.

On March l8, 20lG, the HaWafi Supreme Court filed an
Order Rejecting Application for Writ of Certiorari. With the
filing of the Order Rejecting Application for Writ of Certiorari,
it appearS that this case is cloSed.

Therefore,

IT IS HEREBY ORDERED that the motion before this court
is diSmiSSed.

DATED¢ Hon@1uiu, Hawafi, March 23, 2010.

PreSiding Judge